DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1,3,6, 8, 11, and 17 are objected to because of the following informalities:  
	With regard to claims 1, 3, and 6, the claims state “wall aperture”.  Claims 9, 14, and 16 state “wall bore”.  The specification states “wall bore” and there is no mention of “wall aperture” in the specification.  “Wall aperture” should state “wall bore” to maintain continuity and prevent any possible ambiguity.  
	With regard to claim 8, the claim states “spleen”.  It appears this is meant to state “spline”.
	With regard to claim 11, the claim states “the internal circumferential spline”.  It appears this should state “the internal circumferential spline groove”.  
	With regard to claim 17, the phrase “spline groove a spline groove color” is awkward. It appears the phrase should state “spline groove has a spline groove” or the like.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-10, 12-15, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coogan (2014/0182732).
	With regard to claims 1 and 16, Coogan discloses a utility conduit system (para 0006), comprising:
	a first polymeric conduit (para 0003) having a male end (figs. 1, 8; male end 104), the male end including an external circumferential spline groove (112); a second polymeric conduit (figs. 1,8; second pipe) having a female end (106), the female end including an internal circumferential spline groove (122), the second conduit further including a wall aperture (124) in communication with the internal circumferential spline groove (fig. 8); and a spline member (132) having a retention portion (body 132) and a manipulation portion (tapered portion; fig 4b), wherein the male end is configured for slidable insertion into the female end (fig. 5) such that the external circumferential spline groove is aligned with the internal circumferential spline groove to define a combined circumferential spline groove (fig. 5), and wherein the retention portion is configured for insertion into the wall aperture such that the retention portion fills the combined circumferential spline groove so as to couple the first polymeric conduit to the second polymeric conduit (fig. 5).
	With regard to claims 2 and 10, Coogan further discloses the female end further comprises an internal circumferential sealing groove (140) and wherein a sealing member (142) is configured for mounting within the internal circumferential sealing groove (para 0038) such that the sealing member 
	With regard to claims 4 and 13, Coogan further discloses the retention portion defines a retention length and the combined circumferential spline groove defined a combined circumferential spline groove length, wherein the retention length is equal to the combined circumferential spline groove length (fig. 5; abstract).
	With regard to claims 8 and 12, Coogan further discloses the retention portion defines a spline cross-sectional area (fig. 4A) and the combined circumferential spline groove defines a combined spline groove cross-sectional area (fig. 9A) and wherein the spleen cross-sectional area matches the combined circumferential spline groove cross-sectional area (figs. 9a-9b; para 0031 wherein Hs=Hg).
	With regard to claim 9, Coogan discloses a method for connecting utility conduit (para 0006), comprising:  5Application No. Unknown 
	inserting a male end (104) of a first polymeric conduit into a female end (106) of a second polymeric conduit (para 0003; figs. 5,8); aligning an external circumferential spline groove (112) on the male end with an internal circumferential spline groove (122) on the female end to form a combined circumferential spine groove (130), said alignment being confirmed by visually identifying the external circumferential spline groove through a wall bore (124) on the second polymeric conduit (ara 0024), said wall bore in communication with the internal circumferential spline groove (fig. 8); and inserting a retention portion of a spline member (132) through the wall bore such that retention portion occupies the combined circumferential spline groove (figs. 5, 9b).
	With regard to claim 14, Coogan further discloses the spline member further comprises a manipulation portion (tapered end) and wherein inserting the retention portion includes positioning the manipulation portion within the wall bore (para 0028).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coogan (2014/0182732) in view of Visarius et al. (2017/0021723).
	With regard to claims 3, 11, and 17, Coogan discloses the invention substantially as claimed however is silent regarding the first polymeric conduit comprises a conduit color and wherein the external circumferential spline groove comprises a spline groove color that is selected to be different than the conduit color such that the spline groove color is visible through the wall aperture when the external circumferential spline groove is aligned with the internal circumferential spline groove.
	Visarius discloses a conduit pipe wherein the conduit comprises a spline groove wherein the conduit color and spline groove color are different (para 0057) such that the spline groove color is visible 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Coogan and have the spline groove be a different color as taught by Visarius in order to ensure the male end is fully inserted into the female end as desired.

Claims 5-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coogan (2014/0182732) in view of Riedy et al. (2003/0234536).
	With regard to claims 5-7 and 15, Coogan discloses the invention substantially as claimed however fails to disclose the manipulation portion defines a tab, the tab is configured for positioning within the wall aperture when the retention portion is positioned within the combined circumferential spline groove, and the tab is configured for grasping to remove the retention portion form the combined circumferential spline groove so as to decouple the first polymeric conduit from the second polymeric conduit.
	Riedy discloses a spline (B) for insertion into a groove of connected conduits (figs. 2-4, 6-7) wherein the spline comprises a manipulation portion that defines a tab (62/64), the tab is configured for positioning within the wall aperture when the retention portion is positioned within the combined circumferential spline groove (figs. 6-7), and the tab is configured for grasping to remove the retention portion form the combined circumferential spline groove so as to decouple the first polymeric conduit from the second polymeric conduit (para 0040).
	Riedy discloses the tab is desirable in that it allows the spline to be hammered into place (para 0034), prevents unwanted withdrawal (para 0039), and allows for wanted withdrawal (para 0040) of the spline.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
12/16/2021